Exhibit 10.2


FIRST AMENDMENT TO
INX INC. 2008 EMPLOYEE STOCK PURCHASE PLAN




WHEREAS, INX Inc. (“INX") maintains the INX Inc. 2008 Employee Stock Purchase
Plan (the "Plan");


WHEREAS, Section 19 of the Plan permits amendment to the Plan at any time and
for any reason; and


WHEREAS, amendment of the Plan is now considered desirable to increase the
number of shares of INX common stock available for purchase under the Plan;


NOW, THEREFORE, BE IT RESOLVED that by virtue and in exercise of the amending
power reserved to INX under the Plan, the Plan shall be, and hereby is, amended
in the following particulars:


 
1.
By substituting the following for the first sentence of section 13(a) of the
Plan:



 
“Subject to adjustment as provided in Section 18, the maximum number of Shares
which shall be made available for sale under the Plan shall be one million
two-hundred fifty thousand (1,250,000) Shares.”



FURTHER RESOLVED, except as specifically provided hereby, the Plan shall
continue in full force and effect in accordance with the provisions thereof; and


FURTHER RESOLVED, this amendment shall be construed in accordance with and
governed by the law of the State of Texas.
 